DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the polishing agent" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 27, line 3, the phrase "a synthetic quartz glass substrate" renders the claim indefinite because it is unclear whether this glass substrate is referring back to the glass substrate in line 1 or a different glass substrate?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105038604 A (provided with IDS dated 4/9/2020, herein after CN’604) in view of Ohtake et al (US 2017/0152421).
CN’604 discloses a polishing agent used for polishing a glass substrate, which agent comprises polishing particles comprises a base or core of cerium oxide (ceria); and the cerium oxide core is coated or wrapped with a composite oxide, the composite oxide is a composite of CeO2, RE1O2, RE2O2, and RE3F3 (RE is a mark of rare earth, i.e., Rare Earth). A weight of CeO2 is 20.0-99.9% among them. Additionally, the rest are one or more kinds of lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, and gadolinium; additionally, the composite oxide containing fluorine is a shell-type nanosphere and cerium oxide nano core is coated with the composite oxide containing fluorine (see paragraphs [0008] — [0011].
Unlike the instant invention, CN’604 fails to disclose the polishing agent also include water.
However, in the same field of endeavor, Ohtake et al disclose a polishing suspension or agent comprising composite particles of cerium-lantannum oxide, the suspension comprises a liquid such as water [0088]; such polishing suspension is used to polishing a synthetic quartz glass substrate [0103]. Ohtake et al disclose that a composite oxide of cerium oxide and lanthanum oxide at a mass ratio of 95:5 (metal (M) oxide/cerium(IV) oxide molar ratio of 5.6%) [0137].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Ohtake et al’s teaching of including water into polishing composition or agnet CN’604’s teaching for proper dispersion of the particles in a polishing composition as taught by Ohtake et al.	
With regards to claims 10-25, CN’604 discloses that D50 of manufactured rare earth composite oxide containing fluorine is 0.3-5.0 µm (see page 10 in the Eng. Translation section) but fails to disclose the claimed particles size.
However, Ohtake et al disclose that average size D50 of the primary particles of the mixed oxides may comprises between 10 to 60 nm [0063], which overlaps the 
Based on the above, one of ordinary skill in the art before the effective filing date of the claimed invention can adjust a particle diameter of a base particle and that of composite oxide according to the demand of an actual polishing or achieving a desired polishing as suggested by Ohtake et al. For example, selecting particles with smaller particle diameter according to the demand of finish polishing; in case of rough polishing, particles with larger particle diameter is essential for securing a polishing speed. In relation to a mole ratio of cerium and lanthanum, it is further disclosed by CN’604 that lanthanum/cerium mole ratio is 1:4 (see Example 1 at page 10 of the translation section), i.e., corresponding selection is already disclosed. 
With regards to a content of the polishing agent, the ratio can be adjusted according to a demand of a dispersibility and polishing speed in the same manner when the polishing agent is manufactured. Additionally, it is a normal selection in this art field to select 5-20 parts by mass. 
With regards to claim 25, Ohtake et al disclose in general, the polishing suspension comprise, in addition to the compound with abrasive property, such as the oxide particles of the invention, additives such as a dispersing agent or an oxidant [0104].
With regards to claim 26, in relation to pH, Ohtake et al disclose that the pH of these suspensions can be within a broad range, generally between 2 and 9, more particularly between 2 and 8, the suspensions remaining stable within the meaning given here below, within this pH range [0095].


Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713